Title: From George Washington to James Hill, 27 October 1778
From: Washington, George
To: Hill, James


          
            Mr Hill,
            Fredericksburg in the State of New York.Octr 27th 1778.
          
          Your Letter of the 5th of Septr came to my hands a Post or two ago. I thank you for your offer to look after the Plantation I held in King William, but having rented it to Mr Custis I have no longer occasion for the Superintendance of a Manager; there, or else where, in the lower parts of Virginia; and have to request, that all the Money you now possess, or may hereafter receive of mine before you quit Mr Custis’s business may be sent to Mr Lund Washington by him or some other safe hand. and before you remove from your present employment I must further beg that you will furnish me with an exact Acct of every thing sold from, & purchased for, my Estate under you[r] care. In short the exact state of all expenditures, & Sales for my use, since the last Acct which I settled with you myself—and as Letters are subject to miscarriage, I shall be obliged to you to leave a Copy thereof, with a list of Ballances due me (if any there should be) with Mr Custis, that I may, in case of accidents, be provided with another Copy from him. When I speak of a list of Ballances, I hope, & trust, there will be few, or none—first from your care in making your collections, & next from the plenty of money which leaves every person without even the Shadow of excuse to withhold payment of Debts at this time. but if the case should be otherwise, a list of those Debts first properly 
            
            
            
            settled, & reduced to specialties (to avoid disputes in the collection by a new hand, unacquainted with the transaction, & unable to acct for things which would not be disputed with you) left with Mr Custis will enable him, or some other Person in my behalf, to receive payment of the Money with such Interest as may be due on the Bonds or Bills.
          I have no doubt of your care and attention in this business—I have ever viewed you in the light of an honest Man and doubt not but that your last transactions with me will confirm me in this opinion, yet, I cannot help observg that from what I have been able to learn, I have derived very little profit from that part of my Estate which has been under your care for the three or four last years; but as I am not Inclined to go into an investigatn of the matter at pres<ent,> I will rather attribute it to bad Seasons & other Causes, than to the want of your good Will.
          I observe what you say respecting your wages for looking after Mr Custis’s Estate—if my Memory does not fail me the first agreement I made with you was reduced to writing, & the conditions specifically defined—after this, and some little time before I left Virginia, you complained that your lay was too small, and either required an augmentation or some Indulgences as an equivalent—In answer, to the best of my recollection, I told you, that as your trouble was like to be increased by the late purchases of Mr Black that I shd not object to some further, reasonable allowance, provided it should appear that your conduct, the good order of the Plantation’s, & Crops would justifie me in So doing—how far these conditions have been complied with on your part, is impossible for me at this distance & undr my circumstances to determine, but As to your claim of merit, and an allowance, for the Butter sold, because Mr Valentine applied the greatest part, or all of what was made on the Estate to his own private emolument it is quite new & Novel. If the case was so, which I do not believe, & think his accts will shew the contrary, it does not follow that because one Man cheated that another is to be paid to the amount of the fraud for being honest. the same reasoning will apply to Corn—Tobo—& other Articles—I am very sure that if Valentine had such a priviledge it was self granted; & that, was he now living, he might be brought to a severe Acct for the misapplication of the Money. I am also clear that he never had an Oz. of Sugar or gill of rum in the World found him by agreement. these Articles were laid in for the use of Sick Negroes, & if he made use of them for his own purposes—the greater Villain he must be. You further remark that you think your Wages should rise in proportion to the depreciation of the Money. Permit me to ask whether you have sold the produce of the Estate in proportion to the depreciation? & whether the expences have not 
            
            
            
            kept pace thereto? & lastly whether during those times of common distress you are not living at the cost of another Man while you are raising, & saving from yr own Estate? these are matters not unworthy of consideration—altho I do not mean by propounding these questions that it should be infer’d that your Wages ought not to be raised from the original agreement agreeable to the spirit & meaning of my assur[ance]s to you—it was my intention (under the conditions beforementioned) that they should; and if Mr Custis & you cannot agree on the quantum I know of no mode so just & equitable, as leaving the matter to impartial Men to determine who can have no Interest in the decision; for it is impossible for me, at this distance, & perplexed as I am with other business, to go into such enquiries as are necessary to enable me to form a proper judgment—& without this, I might do injury to one side or the other, to neither of which am I at all disposed. I am Yr friend & Servt
          
            G. Washington
          
          
          p.s. I have understood that till Mrs Washington was at my Plantn at Claibornes in Augt & directed or rather advised the Beeves and Corn to be Sold, that no steps were taken to do it. in short that you were very seldom at or gave yourself much trouble about the Plantn. Mr Custis will I expect, take every thing that is now on it at an appraised Value—Corn as well as other things—which will ease you of every kind of trouble of that sort. The Tobacco I trust will be prized & Inspected with[ou]t a momts loss of time & the Notes put into Colo. Bassetts hands (after Davenport has recd his share) to be sold for my use.
          
        